Citation Nr: 0610095	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sleep apnea secondary 
to service-connected nasal fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from February 1956 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in November 2003.  The 
veteran's case was remanded to the RO for additional 
development in June 2004.  The case is again before the Board 
for appellate review.  However, because not all of the 
questions presented in the previous remand were answered, the 
case will be remanded again.

The veteran's service medical records reveal that he suffered 
a fractured nose in January 1956.  X-rays obtained at that 
time revealed a fractured lower one-third of the nasal bone 
without displacement.  An entry dated in February 1957 
revealed that the bridge of the veteran's nose deviated to 
the left.  Airways were noted to be adequate.  The veteran's 
nose was reduced manually with no bleeding.

Private treatment reports from A. J. Bermudez, M.D., dated 
from June 1994 to September 1994 were associated with the 
claims file.  A June 1994 polysomnography report revealed 
that the veteran was diagnosed with severe obstructive sleep 
apnea with episodes of desaturation and cardiac arrhythmias.  
In September 1994 continuous positive airway pressure (CPAP) 
was prescribed at 9 centimeters of water pressure.  

Private treatment records dated from March 1997 to March 2001 
were associated with the claims file.  In records dated in 
January 2001 and March 2001 the veteran was noted to have 
bilateral parotid hypertrophy, right greater than left, nasal 
obstruction secondary to septal deviation, and bilateral 
anterior epistaxis.  

A computed tomography (CT) scan obtained from Trumbull 
Memorial Hospital in March 2001 revealed that the veteran's 
paranormal sinuses were within normal limits.  

The veteran was afforded a VA examination in June 2002.  The 
examiner noted that he had not reviewed the veteran's claims 
file.  The veteran reported nasal congestion worse on the 
left than right, which he said became worse with time and was 
particularly set off when he was treated with continuous 
positive airway pressure (CPAP) for the diagnosis of 
obstructive sleep apnea made several years prior.  He 
reported that he could not tolerate the therapy despite the 
use of medication to help him do so.  He said he currently 
used saline nose drops frequently with some temporary relief.  
Physical examination consisted of a complete head and neck 
and flexible nasal endoscopy which was normal except for a 
modified Mallampati Class III.  There was moderate 
retropalatal and retrolingual space narrowing.  The veteran 
was noted to be mildly obese.  No significant external nasal 
deviation was appreciated.  Prior to decongesting the nasal 
passages it appeared as if the nasoseptal deviation was 
mainly to the left anteriorly.  Following application of a 
decongestant it appeared that the major deviation was to the 
right (50 percent) and less to the left (25 percent).  The 
veteran was diagnosed with a remote nasal fracture with 
residual nasoseptal deformity of a mild to moderate degree.  
The veteran was diagnosed with a history of remote nasal 
fracture with residual nasoseptal deformity of a mild to 
moderate degree.  The examiner opined that the veteran's 
nasoseptal deviation could account for his supine sense of 
nasal congestion but it was not the cause of his obstructive 
sleep apnea.  

Also associated with the claims file is a letter from R. 
Pearlstein, M.D., dated in October 2003.  He noted that the 
veteran was referred to him for chronic nasal obstruction.  
He said the veteran had problems with sleep apnea, which had 
been progressive over several years.  He said that the 
veteran had a history of nasal trauma which occurred in the 
military and had significant and continuous breathing 
problems since that time.  He also noted that the veteran had 
a significant problem with sleep apnea which had developed 
over the past several years and that he did not tolerate CPAP 
secondary to the chronic nasal obstruction.  He noted that 
the veteran had no manifestations consistent with that 
illness.  He said the veteran had a moderate to severe 
deviated septum to the left with significant turbinate 
hypertrophy and near complete obstruction bilaterally 
resulting from his previous nasal trauma.  He concluded that 
the veteran would probably need surgical correction of the 
septal deviation and turbinate problems to relieve chronic 
nasal obstruction.  

The veteran was afforded a Board hearing in November 2003.  
The veteran testified that since the time of his nasal 
fracture in service he has had difficulty breathing, problem 
with snoring, and problems with sleeping.  He said he yawned 
frequently throughout the day.  He said he tried to get six 
or seven hours of sleep per night but that it took him that 
long to get two hours of sleep.  He reported that he 
underwent a sleep study and that Dr. Pearlstein recommended 
another sleep study and surgery.  He noted that he was placed 
on a CPAP machine and nasal sprays.  He said that he was 
diagnosed with sleep apnea ten to fifteen years prior.  He 
said that he was pretty sure that a private physician (Dr. 
Bermudez) said that his sleep apnea was directly a result of 
his nasal fracture.  He also said that his family doctor (Dr. 
Kumar) said that the veteran's sleep apnea was a result of 
his nasal obstruction.  He testified that Dr. Pearlstein 
agreed with Drs. Bermudez and Kumar that the sleep apnea was 
caused by the deviated septum.  The veteran said that he did 
not know whether any of the doctors had reduced their 
opinions to writing regarding the cause of his sleep apnea.  
The veteran said he believed that he his sleep apnea began in 
service.  

The veteran was afforded a second VA examination in December 
2004.  The examiner noted that the veteran provided him with 
two letters from Dr. Pearlstein, one dated in October 2003 
and one dated in July 2004.  He referenced the October 2003 
letter in which Dr. Pearlstein said the veteran had no 
manifestations consistent with obstructive sleep apnea and 
that Dr. Pearlstein recommended surgical correction of the 
veteran's septal deviation and turbinate problems to relieve 
the veteran's chronic nasal obstruction.  The examiner noted 
that the July 2004 letter addressed the June 2002 VA 
examination and conclusions.  Dr. Pearlstein questioned the 
VA examiner's estimation of the amount of nasal obstruction 
following application of a decongestant with topical 
anesthesia.  Dr. Pearlstein's major concern addressed the 
issue of the percent of obstruction necessary to be repaired.  
The VA examiner said that Dr. Pearlstein apparently 
misunderstood the VA examiner's evaluation as the percentages 
were reflecting only the rigid, fixed, deviation-related 
obstruction.  He noted that he did not deny that there was 
more obstruction compounded by the turbinate congestion.  He 
said that Dr. Pearlstein did not appreciate that the VA 
examiner's objective was to determine whether the veteran's 
nasal obstruction was the cause or a major portion of the 
veteran's obstructive sleep apnea.  The VA examiner noted 
that Dr. Pearlstein did not make any mention of a flexible 
nasopharyngolaryngoscopy to assess for other areas that might 
be significant in the veteran's obstructive sleep apnea.  The 
VA examiner agreed with Dr. Pearlstein that the veteran would 
benefit from the recommended surgery.  Physical examination 
consisted of a complete head and neck and flexible 
nasopharyngolaryngoscopy without a decongestant or topical 
anesthetic application which was noted to be normal except 
for mild nasal turbinate congestion.  He noted that the 
veteran breathed easily throughout the examination via his 
nose.  He also said that the veteran's cartilaginous and bony 
deviations were unchanged since the June 2002 VA examination.  
There was no evidence of nasal purulence and mild irritation 
of the nasal mucosa.  He said the veteran also had the same 
degree of retropalatal and retrolingual collapse as noted in 
the prior examination.  The examiner diagnosed the veteran 
with nasal trauma while in the military, a history of 
obstructive sleep apnea, and likely some degree of rhinitis 
medicamentosa secondary to chronic topical nasal decongestant 
use.  He opined that the veteran would benefit from 
nasoseptal surgery and nasal turbinate reduction.  He 
concluded that he did not believe that the veteran's nasal 
problems were the major cause of the veteran's obstructive 
sleep apnea.  

A March 2005 addendum was included from the VA examiner.  He 
reported that he had reviewed the claims file and that there 
was documentation in the record of a nondisplaced nasal 
fracture and closed reduction in 1957.  He said there was 
nothing in the claims file that altered his opinion that 
despite having nasal problems, those problems were not the 
cause of the veteran's obstructive sleep apnea.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The VA examiner did not address the question of aggravation.  
Curiously, the December 2004 opinion indicated that the 
examiner did not believe that the veteran's nasal problems 
were the "major" cause of sleep apnea, suggesting that 
there might in fact be some minor causal relationship.  
Although the examiner seems to have cleared that point up in 
the March 2005 addendum, he still left unanswered the 
question of whether the nasal fracture residuals caused any 
permanent worsening of the sleep apnea.  This appears to be a 
significant question in this case in light of the record 
showing that the veteran could not use the therapy prescribed 
for the sleep apnea because of his nasal problems, namely the 
CPAP machine.  In order to have this question answered, and 
in order to make the record complete (apparently, the July 
2004 letter from Dr. Pearlstein shown to the VA examiner has 
not been made a part of the claims file), another remand is 
required.  The case is REMANDED for the following actions:

1.  Obtain and associate with the record 
a copy of the July 2004 letter by Dr. 
Pearlstein.  

2.  Refer the case to the examiner who 
prepared the December 2004 report and 
March 2005 addendum.  The examiner should 
be asked to provide an opinion as to the 
medical probabilities that service-
connected nasal difficulties have caused 
any permanent worsening of the veteran's 
diagnosed sleep apnea.  (If the examiner 
is not available, another examination 
should be conducted and the claims file 
reviewed by the new examiner.  This 
examiner should be asked to provide the 
opinion regarding possible aggravation of 
the sleep apnea by service-connected 
disability.)

3.  If the question presented in the 
paragraph above is not answered, the file 
should be returned to the examiner for 
corrective action.  Thereafter, the issue 
on appeal should be re-adjudicated.  If 
the benefit sought is not granted, a 
supplemental statement of the case should 
be issued.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


 Department of Veterans Affairs


